DETAILED ACTION
The following is a Final Office action in response to communications received 3/29/21. No claims have been canceled, amended, or added. Therefore, claims 1-20 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3, 8-10, and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 15 of U.S. Patent No. 10.372,561. Although the claims at issue are not identical, they are not patentably distinct from each other because the entirety of claims 1-3, 8-10, and 15-17 of the instant application are comprised within claims 1, 6, and 15 of U.S. Patent No. 10.372,561. The examiner notes that claims 1, 6, and 15 of U.S. Patent No. 10.372,561 are not directed to a computer-readable medium, but that the methods of claims 1 and 6 of U.S. Patent No. 10.372,561 carries out the same steps as claims 15-17 of the instant application and therefore the computer-readable medium disclosed in the instant application is intrinsic to the method recited in U.S. Patent No. 10.372,561.
Claims 4-7, 11-14, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 13, 14, and 8 of U.S. Patent No. 10.372,561. Although the claims at issue are not identical, they are not patentably distinct from each other because the entirety of claims 4-7, 11-14, and 18-20 of the instant application are comprised within claims 3, 13, 14, and 8 of U.S. Patent No. 10.372,561. The examiner notes that method claims 3, 13, 14, and 8 of U.S. Patent No. 10.372,561 are not directed to a system as in claims 11-14 of the instant application or a computer-readable medium as in claims 18-20 of the instant application, but given the structure of claims 11-14 of the instant application, the method steps of claims 3, 13, 14, and 8 of U.S. Patent No. 10.372,561 would .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738.  The examiner can normally be reached on Mon - Fri, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113